UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange At of 1934 Date of Report: July 27, 2007 STRATEGIC INTERNET INVESTMENTS, INCORPORATED (Exact name of registrant as specified in its charter) Delaware 33-28188 84-1116458 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) Suite 250 - 1090 West Georgia Street, Vancouver, B.C. Canada V6E 3V7 Registrant's telephone number, including area code: (604) 684-8662 ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a -4(c)) Item 8.01Other Events A. News release announcing revised Letter of Intent for Renaissance Project in Turkey and Consulting Agreements with Axiom Consulting Corp. and Dublin Asset Management. Item No.Description 1 News Release 2 Consulting Agreement – Axiom Consulting Corp. 3 Consulting Agreement – Dublin Asset Management 4 Letter of Intent – Renaissance Residence Project SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRATEGIC INTERNET INVESTMENTS, INCORPORATED Date: July 27, 2007 By: /s/ Ralph Shearing Ralph Shearing President
